Order entered May 11, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00043-CV

                    IN THE INTEREST OF R.B., A CHILD

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-30016-2019

                                     ORDER

      Before the Court is the State’s May 7, 2021 first motion for extension of

time to file its brief. We GRANT the motion and ORDER the brief be filed no

later than June 10, 2021. Because this is an accelerated appeal in a parental

termination case, we caution that further extension requests will be disfavored.


                                             /s/    KEN MOLBERG
                                                    JUSTICE